"Nelson, Chief Justice.
The true meaning of stipulation is, that plaintiff shall try his cause the first opportunity afforded him, and it can not be tried at next circuit by reason" of not having been reached, there is no default to be taken advantage of, nor is there complete fulfillment of the legal effect of the stipulation on the part of the plaintiff. It should be regarded as operating to compel a trial at the succeeding circuit. Motion granted; but with leave to stipulate.
Rule accordingly.